787 F.2d 591
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.LINDA LEOTA, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
85-3403
United States Court of Appeals, Sixth Circuit.
3/27/86

AFFIRMED
N.D.Ohio
On Appeal from the United States District Court for the Northern District of Ohio
Before:  ENGEL, KENNEDY and MILBURN, Circuit Judges.
PER CURIAM.


1
Linda Leota appeals the judgment entered in the United States District Court for the Northern District of Ohio dismissing her claim for Disability Insurance Benefits brought pursuant to the Social Security Act, 42 U.S.C. Sec. 301, et seq.  Ms. Leota filed her application for Disability Insurance Benefits on July 27, 1978, alleging that she became disabled on September 30, 1977, due to pain in her arms, legs, back and head resulting from a slip-and-fall accident in a supermarket.  This application was denied initially and upon reconsideration.  Following a de novo hearing, an administrative law judge concluded that Ms. Leota's impairments do not preclude her from engaging in her past work.  The ALJ's findings became the final decision of the Secretary on February 20, 1980, when the Appeals Council refused the request to review the case.  Ms. Leota then appealed to the district court.  The district court concluded that there was not substantial evidence in the record to support the Secretary's finding that the claimant can do her past work, and remanded for further evidence.


2
On June 23, 1982, following the submission of additional evidence and holding an additional hearing, the ALJ again concluded that Ms. Leota retains the functional capacity to do her former work.  On March 21, 1985, Judge Alvin I. Krenzler concluded that substantial evidence exists to support the ALJ's findings.


3
Linda Leota was born on September 3, 1947 and has a high school education.  Her past relevant work is as a secretary.  This work was described by a vocational expert who testified at the second hearing as being sedentary to light, skilled work.  App. at 189-90.  The vocational expert also testified that Ms. Leota's secretarial skills are transferable.  Ibid.  Although her accident occurred in 1978, Ms. Leota has not worked since 1973 since the birth of her child.


4
For the reasons set forth in the opinion of United States District Judge Alvin J. Krenzler, the judgment of the district court is AFFIRMED.